370 F.2d 570
UNITED STATES of America, Appellee,v.Richard Hayes HINTON, Appellant.
No. 10586.
United States Court of Appeals Fourth Circuit.
Argued Dec. 8, 1966.Decided Jan. 6, 1967, Certiorari Denied March 13, 1967, See87 S.Ct. 1031.

Edwin M. Young, Richmond, Va., and Vernon F. Daughtridge, Wilson, N.C., for appellant.
Charles S. Porter, Jr., Asst. U.S. Atty.  (Terrell L. Glenn, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and CHAVEN, Circuit Judges.
PER CURIAM:


1
This appeal presents the identical question considered by the Court in United States v. Worley, 4 Cir., 368 F.2d 625 (decided November 3, 1966.)  We affirm for the reasons stated by us in Worley.


2
Affirmed.